Title: To George Washington from Brigadier General William Maxwell, 12 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.Y.] 12th Sepr 1778
          
          I have some thing to lay before your Excellency which is far from being agreeable and I
            do ashure you that I have done every thing in my  power to prevent
            it, unless I had put your orders to me into publick Orders here. I have herewith sen you
            the proceedings of a General Court Martial where two Capts. is tryed for disobedience of
            Orders. I think the Evidence is quite full especialy agains Capn Burrows, but you will
            see what the Judgment is, it does not signify to try them here for the crime of stoping
            persons going out to make discoverys the lower Officers has got a notion that there is a
            traid carryed on by it, and as Coll Og[d]en Dayton & Barber procured the people
            for that purpose they thought they were serving them selves, you must know that persons
            going on that errand must have some thing with them for an excuse, this was all that was
            done, they took the Boat several times going in and found nothing of consequence.
          They took her 2 or 3 nights after each other when your Excellency wanted Intiligence
            most. I have not aproved of the Court Martial but sent it to your Excellency for Your
            Perusal and direction and am Sr Your Most Obedient Humble Servant
          
            Wm Maxwell
          
          
            N.B. Coll Ogdens Letter of last night I kept till this morning to send it by
              Mr Armstrong.
          
        